
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 311
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Gene Green of
			 Texas (for himself, Mr.
			 Upton, Mr. Baca,
			 Mr. Barrow,
			 Mrs. Blackburn,
			 Mr. Blunt,
			 Mrs. Bono Mack,
			 Mr. Boswell,
			 Mr. Boren,
			 Mr. Bright,
			 Mr. Burgess,
			 Mr. Butterfield,
			 Mr. Buyer,
			 Mr. Childers,
			 Mr. Costa,
			 Mr. Cuellar,
			 Mr. Davis of Tennessee,
			 Mr. Gingrey of Georgia,
			 Mr. Griffith,
			 Mr. Hall of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Latta,
			 Mr. Meeks of New York,
			 Mr. Moore of Kansas,
			 Mr. Tim Murphy of Pennsylvania,
			 Mrs. Myrick,
			 Mr. Ortiz,
			 Mr. Pastor of Arizona,
			 Mr. Pitts,
			 Mr. Radanovich,
			 Mr. Rahall,
			 Mr. Rogers of Michigan,
			 Ms. Loretta Sanchez of California,
			 Mr. Scalise,
			 Mr. Shadegg,
			 Mr. Shimkus,
			 Mr. Sires,
			 Mr. Stearns,
			 Mr. Sullivan,
			 Mr. Terry,
			 Mr. Walden,
			 Mr. Whitfield,
			 Mr. Barton of Texas,
			 Mr. Space,
			 Mr. Hastings of Florida,
			 Mr. Clay, Mr. Wilson of Ohio, Mr. Nye, Mr. Scott
			 of Georgia, and Mr.
			 Hinojosa) submitted the following concurrent resolution; which was
			 referred to the  Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		To express the sense of Congress that it is
		  the responsibility of Congress to determine the regulatory authority of the
		  Federal Communications Commission with respect to broadband Internet
		  services.
	
	
		Whereas the Constitution of the United States reserves to
			 the legislative branch of government the authority to regulate interstate and
			 foreign commerce;
		Whereas Congress enacted The Communications Act of 1934,
			 an Act to provide for the regulation of interstate and foreign communication by
			 wire or radio;
		Whereas the Federal Communications Commission was created
			 by Congress to exercise its delegated authority to regulate interstate and
			 foreign communication;
		Whereas the Congress has provided the Federal
			 Communications Commission in the Communications Act with the authority to issue
			 such rules, regulations and orders, consistent with this Act, as may be
			 necessary in the public interest to carry out its provisions; the Congress has
			 not authorized the Federal Communications Commission to create law beyond what
			 Congress has enacted and courts have held that the Federal Communications
			 Commission's authority to issue any rules, regulations and orders is limited to
			 the authority delegated by Congress;
		Whereas the Federal Communications Commission has
			 commenced a proceeding to consider extending its traditional communications
			 regulation under the Communications Act to include broadband Internet
			 services;
		Whereas Congress has not delegated such regulatory
			 authority under the Communications Act to the Federal Communications
			 Commission; and
		Whereas the bipartisan leadership of the relevant House
			 and Senate committees has begun a process to consider whether to enact a
			 statute giving the Federal Communications Commission appropriate authority over
			 broadband Internet services: Now, therefore, be it
		
	
		That—
			(1)it is the
			 responsibility of Congress to determine the regulatory authority of the Federal
			 Communications Commission with respect to broadband Internet services;
			 and
			(2)the Federal
			 Communications Commission should suspend any further action on its proceeding
			 to extend its traditional communications regulatory authority to include
			 broadband Internet services until such time as Congress delegates such
			 authority to the Commission.
			
